Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                            CASE NO.

  SECURITIES AND EXCHANGE COMMISSION,

         Applicant,

  v.

  MINTRADE TECHNOLOGIES, LLC,

        Respondent.
  _____________________________________________/

          SECURITIES AND EXCHANGE COMMISSION’S APPLICATION FOR
          FOR AN ORDER TO SHOW CAUSE AND AN ORDER ENFORCING AN
       ADMINISTRATIVE SUBPOENA AGAINST MINTRADE TECHNOLOGIES, LLC

         Applicant Securities and Exchange Commission applies for an Order compelling

  Respondent MinTrade Technologies, LLC (“MinTrade”) to comply with a subpoena to produce

  documents in connection with a Commission investigation of potential ongoing federal securities

  law violations [Exhibit 1, Subpoena], and an Order enforcing the subpoena. In support of this

  application, the Commission states as follows:

                                        I. BACKGROUND

         The Commission has been investigating Swiss America Securities, Ltd., d/b/a SureTrader

  and MintBroker International Ltd. (“Swiss America”), a Bahamas-based broker-dealer registered

  with the Securities Commission of the Bahamas but not registered to act as a broker-dealer in the

  United States, and its owner, Guy Gentile, in connection with potential ongoing violations of the

  federal securities laws (the “Investigation”). Issues central to the potential violations include

  whether Swiss America’s customers include United States residents, the solicitation of U.S.

  customers, and the movement of customer funds.
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 2 of 11



         For the reasons set forth below, the Commission requests that this Court enter an Order to

  Show Cause, compelling MinTrade to appear before the Court and show cause why the

  Commission’s subpoena for documents should not be enforced.

                                  II. STATEMENT OF FACTS

                   A. The Commission’s Authority and Reason for Investigation

         1.      The Commission has issued a Formal Order Directing Private Investigation and

  Designating Officers to Take Testimony in the Matter of Traders Cafe (FL-03848) [Exhibit 2,

  Formal Order].

         2.      Under the Formal Order, members of the Commission’s staff are officers of the

  Commission empowered to administer oaths, subpoena witnesses, compel their attendance, take

  evidence, and require the production of any books, papers, correspondence, memoranda, or other

  records deemed relevant or material to the investigation. Id.

         3.      The Formal Order directs the Commission’s staff to conduct a private

  investigation to determine whether Trader’s Cafe and its “affiliates and/or other individuals or

  entities related thereto” have engaged in, or are about to engage in, the enumerated potential

  violations of the federal securities laws. Id. The investigation has revealed that Traders Café, a

  U.S.-based day trading firm, maintained a master account at SureTrader, f/k/a Swiss America.

         4.      The Commission is investigating, among other things, possible ongoing violations

  of Section 15(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78o(a).

  Section 15(a) prohibits unregistered broker-dealer conduct. Id.

         5.      SureTrader, a Bahamian broker-dealer, is not registered as a broker-dealer in the

  United States. Nor is its CEO, Guy Gentile. However, at least one-half of SureTrader’s clients

  are United States residents and it employs more than fifty “experienced employees,” servicing



                                                  2
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 3 of 11



  more than 20,000 clients, and processing over 12,000 trades per day [Exhibit 3, Swiss America

  website].

          6.       MinTrade holds itself out as a company providing “custom technologies for

  financial services, brokerage firms and trade desks.” [Exhibit 4, MinTrade website].

          7.       The Investigation has revealed that MinTrade is a Florida limited liability

  company based in West Palm Beach connected to SureTrader and Gentile. Nicholas Abadiotakis

  is MinTrade’s registered agent and according to his Linkedin profile, has been a trader at Stock

  USA Execution Services, LLC, a Gentile affiliate. 1 [Exhibit 5, Linkedin page].

          8.       On December 12, 2018, the Commission issued a subpoena to MinTrade for the

  production of documents related to Gentile and Suretrader and its affiliates. [Exhibit 1].

          9.       MinTrade failed to comply with the subpoena.

          10.      Instead, MinTrade asserted that the statute of limitations has expired and the

  subpoena seeks documents outside the scope of the Formal Order authorizing the Commission’s

  Investigation [Exhibit 7, Correspondence from Counsel]. The Commission attempted to confer

  with MinTrade’s counsel, who failed to respond to email communications. Id.

          For the reasons set forth below, the Commission requests that this Court enter an Order to

  Show Cause, compelling MinTrade to appear before the Court and show cause why the

  Commission’s subpoena should not be enforced, and an Order enforcing the subpoena.

                                      III. MEMORANDUM OF LAW

               A. The Court Has Jurisdiction And Venue Properly Lies In This District

          Congress gave the Commission broad authority to conduct investigations and require

  production of evidence and testimony relevant to those investigations. See, e.g., Sections 21(a)


  1
   Through a trust of which Abadiotakis is the trustee, Gentile owns a majority interest in Stock USA (now known as
  Mint Global Markets), which clears trades for SureTrader (Exhibit 6).

                                                          3
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 4 of 11



  and (b) of the Exchange Act, 15 U.S.C. §§ 78u(a) and (b) (“For the purpose of any such

  investigation, or any other proceeding under this title, any member of the Commission or any

  officer designated by it is empowered to administer oaths and affirmations, subpoena witnesses,

  compel their attendance, take evidence . . . .”); see also S.E.C. v. Jerry T. O’Brien, Inc., 467 U.S.

  735, 745 (1984) (“It appears, in short, that Congress intended to vest the Commission with

  considerable discretion in determining when and how to investigate possible violations of the

  statutes administered by the Commission”); S.E.C. v. Dresser Indus., Inc., 628 F.2d 1368, 1380

  (D.C. Cir. 1980) (given the Commission’s broad statutory mandate to investigate, there was

  “virtually no possibility” the Commission exceeded its authority in issuing an investigative

  subpoena).

         When parties refuse to comply with lawful Commission demands for documents issued

  pursuant to the Commission’s broad statutory authority to investigate, Congress has authorized

  the Commission to seek, and the federal courts to issue, orders compelling production. “In case

  of . . . refusal to obey a subpoena issued to any person, the Commission may invoke the aid of

  any court of the United States within which the jurisdiction of which such investigation or

  proceeding is carried on . . . in requiring the attendance and testimony of witnesses and the

  production of books, papers, correspondence, memoranda, and other records.” Section 21(c) of

  the Exchange Act, 15 U.S.C. § 78u(c). That very language also provides that venue lies in the

  Southern District of Florida, as it provides the Commission may seek a court order “within which

  the jurisdiction of which such investigation or proceeding is carried on, or where such person

  resides or carries on business.” Id.




                                                   4
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 5 of 11



         Here, venue is proper in this district because the Investigation is being carried on in and

  requires MinTrade to produce documents in the Southern District of Florida. [Exhibits 1 & 2].

  Additionally, MinTrade is located in the Southern District of Florida.

                     B. The Court Should Conduct A Summary Proceeding

         Under Rule 81(a)(5), Proceedings Involving a Subpoena, the Federal Rules of Civil

  Procedure apply, except as otherwise provided by statute, local rule, or by court order in the

  proceedings. As the Court noted in United States v. Elmes, 532 F.3d 1138, 1144 (11th Cir.

  2008), summons enforcement proceedings are “most appropriate for streamlined procedures”

  (internal citation omitted). See also S.E.C. v. Sprecher, 594 F.2d 317, 320 (2d Cir. 1979)

  (upholding right of district court to enforce subpoenas in summary proceedings without the filing

  of a complaint pursuant to Section 22(b) of the Securities Act, 15 U.S.C. § 77v(b), which allows

  a district court to enforce a subpoena “upon application by the Commission”); SEC v. McCarthy

  322 F.3d 650, 655 (9th Cir. 2003) (“summary proceedings may be conducted without formal

  pleadings, on short notice, [and] without summons and complaints. . .”) (quoting New Hampshire

  Fire Ins. Co. v. Scanlon, 362 U.S. 404, 406 (1960)); First Nat’l Bank of Miami Springs, 655 F.2d

  661, 663 (5th Cir. 1981) ([Rule 81(a)(3)] make[s] application of the rules of civil procedure in

  subpoena enforcement proceedings discretionary with the district court”). 2

         Accordingly, the Commission asks the Court to promptly set an Order to Show Cause

  Hearing so that MinTrade’s failure to comply with the subpoena is not allowed to continue.

  S.E.C. v. First Security Bank, 447 F.2d 166, 168 (10th Cir. 1971).




  2
   The predecessor to Rule 81(a)(5) is 81(a)(3), but the change was “without substantive
  difference.” US v. AS Holdings Group, LLC, 521 Fed. Appx. 405, 409, fn. 2 (6th Cir., April 3,
  2013).
                                                  5
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 6 of 11



          C. The Commission’s Subpoena Satisfies All Requirements for Enforcement

         A district court’s role in a proceeding to enforce an administrative subpoena “is limited.”

  EEOC v. Tire Kingdom, Inc., 80 F.3d 449, 450 (11th Cir. 1996). Under that limited review, a

  court should enforce an administrative subpoena if it is reasonably relevant to an authorized

  investigation. Id.; EEOC v. Technocrest Sys., 448 F.3d 1035, 1040 (8th Cir. 2006).

         Courts have generally looked at four criteria to determine whether to enforce a

  Commission subpoena: (1) the investigation is being conducted pursuant to a legitimate purpose;

  (2) the inquiry is relevant to that purpose; (3) the information the Commission seeks is not

  already in its possession; and (4) the Commission has fulfilled the necessary administrative steps.

  United States v. Powell, 379 U.S. 48, 57-58 (1964); RNR Enterprises, Inc. v. S.E.C., 122 F.3d 93,

  96-97 (2d Cir. 1997); S.E.C. v. Howatt, 525 F.2d 226, 229 (1st Cir. 1975); S.E.C. v. Brigadoon

  Scotch Distributing Co., 480 F.2d 1047, 1053 (2d Cir. 1973). Once the Commission satisfies

  these criteria, the burden shifts to a respondent to demonstrate the subpoena is unreasonable.

  Brigadoon Scotch, 480 F.2d at 1056. However, the burden of showing unreasonableness “is not

  easily met” as long as the Commission’s inquiry is legally authorized and the information it

  seeks is relevant to the inquiry. Id.

                               1. The Commission’s Purpose is Lawful

         As discussed above, Congress has given the Commission broad authority to investigate

  whether the federal securities laws, rules, and regulations “have been or are about to be

  violated.” Section 20(a) of the Securities Act, 15 U.S.C. § 77t(a); Sections 21(a) and (b) of the

  Exchange Act, 15 U.S.C. §§ 78u(a) and (b). Pursuant to that authority, the Commission issued

  the Formal Order authorizing designated officers to conduct an investigation into possible

  violations of Sections 5(a), 5(c) and 17(a) of the Securities Act and Sections 15(a) and 10(b) of



                                                  6
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 7 of 11



  the Exchange Act and Rule 10b-5 thereunder by Traders Cafe, its affiliates, and any related

  persons and entities. [Exhibit 2].

         Pursuant to the authority conferred under the Formal Order, the Commission’s

  investigative team issued a subpoena to MinTrade seeking documents related to SureTrader and

  Gentile [Exhibit 1].     The subpoena is within the parameters of the Commission’s broad

  discretion to investigate: “For the purpose of any such investigation, or any other proceeding

  under this title, any member of the Commission or any officer designated it is empowered to

  administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence . .

  . .”); see also O’Brien, 467 U.S. at 745 (1984) (“It appears, in short, that Congress intended to

  vest the SEC with considerable discretion in determining when and how to investigate possible

  violations of the statutes administered by the Commission.”); Dresser Indus., 628 F.2d at 1380

  (given the Commission’s broad statutory mandate to investigate, there was “virtually no

  possibility” the Commission exceeded its authority in issuing an investigative subpoena).

         Accordingly, the Commission’s purpose in issuing the subpoena was lawful.

                          2. The Commission Seeks Relevant Information

         The measure of relevance used in subpoena enforcement actions is “quite broad.” United

  States v. Florida Azalea Specialists, 19 F.3d 620, 624 (11th Cir. 1994). A district court may

  enforce a subpoena so long as “the materials sought are not clearly irrelevant or immaterial.”

  S.E.C. v. Arthur Young & Co., 584 F.2d 1018, 1029 (D.C. Cir. 1978) (upholding district court’s

  use of that language as standard for relevance).

         The documents subpoenaed from MinTrade are highly pertinent to the Investigation. The

  Investigation concerns, among other things, SureTrader, an overseas brokerage, and Gentile

  soliciting U.S.-based customers in violation of the federal securities laws. The subpoena seeks



                                                     7
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 8 of 11



  relevant documents concerning SureTrader and Gentile [Exhibit 1], in matters that play a

  significant role in protecting investors. Registration Requirements for Foreign Broker-Dealers,

  Sec. Rel. No. 25801; 53 FR 23645, 1988 WL 1000013 (June 14, 1988) (“Registration of market

  professionals is a key element in the federal statutory scheme and plays a significant role in

  protecting investors.”). “[Registration] promotes baseline levels of integrity among broker-

  dealers and their personnel dealing with investors, through statutory disqualification provisions

  and the Commission's disciplinary authority; retention of sufficient capital to operate safely,

  through Commission net capital requirements; and maintenance of adequate competency levels,

  through self-regulatory organizations (“SRO”) qualification requirements.”               Id.    The

  Commission’s broad enforcement authority over broker-dealers “helps assure that investors in

  the U.S. securities markets are protected by the statutory and regulatory provisions governing the

  U.S. securities industry.” Id. Moreover, “the Commission's financial supervision of all entities

  participating in the interdependent network of securities professionals contributes to the financial

  soundness of this nation's securities markets.” Id.

                    3. MinTrade Possesses Information the Commission Lacks

         MinTrade possesses information the Commission lacks. The documents we seek in the

  subpoena are not in our possession.

              4. The Commission Has Satisfied All Necessary Administrative Steps

         The Commission issued the subpoena in accord with all applicable administrative

  requirements. Section 19(c) of the Securities Act, 15 U.S.C. § 77s(c), and Section 21(b) of the

  Exchange Act, 15 U.S.C. § 78u(b), empower the Commission to subpoena documents and

  testimony in the course of investigations. Here, Jessica Weissman, an attorney for the Division




                                                   8
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 9 of 11



  of Enforcement, designated as an officer of the Commission in the Formal Order, issued the

  Subpoena to MinTrade. [Exhibits 1 & 2].

  D. MinTrade Cannot Show the Subpoena Is Unreasonable And Its Excuses Lack Merit

      1. The Subpoena Is Reasonable – And MinTrade Does Not Argue To The Contrary

         As set forth above, the Commission has satisfied all requirements for enforcement of the

  subpoena.     Accordingly, MinTrade would have to demonstrate that the subpoena is

  unreasonable. Brigadoon Scotch, 480 F.2d at 1056. Because the Commission’s inquiry is legally

  authorized and the Commission seeks information relevant to the Investigation, MinTrade’s

  burden “is not easily met.” Id.      MinTrade has not argued the subpoena is unreasonable.

  Accordingly, it cannot meet this burden. Instead, MinTrade makes two baseless arguments.

         First, MinTrade refuses to produce documents on grounds “there does not appear to be a

  nexus or causal connection between the order of investigation and the documents being

  requested.” [Exhibit 5]. As set forth above in Section III.C.2 above, the measure of relevance

  used in subpoena enforcement actions is “quite broad.” Florida Azalea Specialists, 19 F.3d at

  624. So long as “the materials sought are not clearly irrelevant or immaterial,” the district court

  can enforce the subpoena. Arthur Young & Co., 584 F.2d at 1029. Here, the documents sought

  are clearly and directly relevant to the Investigation. As set forth in Section II.A. above, under

  the Formal Order, the Commission is investigating SureTrader, Gentile, and others in connection

  with possible ongoing violations of the federal securities laws. See Section II.A ¶¶ 1-7. As is

  clear on the face of the subpoena, we are seeking documents from MinTrade directly related to

  SureTrader and Gentile [Exhibit 1, Subpoena]. Accordingly, the Commission seeks relevant

  documents and MinTrade should be compelled to produce them.




                                                  9
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 10 of 11



          Next, MinTrade asserts “the subpoena is untimely and is otherwise overbroad.” It is

   unclear why MinTrade believes the subpoena is untimely, in part because MinTrade failed to

   respond to our requests for further conferral. Regardless, there is no statute of limitations issue

   with respect to the Investigation because it concerns ongoing conduct. Accordingly MinTrade’s

   argument is frivolous and the Court should compel MinTrade to respond to the subpoena and

   produce all responsive documents.

                                         IV. CONCLUSION

          The Commission has satisfied all the requirements for enforcement of the subpoena.

   Accordingly, the Commission requests this Court to expeditiously conduct a summary

   proceeding and issue an Order to Show Cause compelling MinTrade to appear before the Court

   and show cause why the Commission’s subpoena should not be enforced, and to issue an Order

   enforcing the subpoena.



   February 6, 2019                      Respectfully submitted,


                                 By:     Amie Riggle Berlin
                                         Amie Riggle Berlin, Esq.
                                         Senior Trial Counsel
                                         Florida Bar No. 630020
                                         Direct Dial: (305) 982-6322
                                         Email: berlina@sec.gov

                                         Attorney for Plaintiff
                                         SECURITIES AND EXCHANGE               COMMISSION
                                         801 Brickell Avenue, Suite 1800
                                         Miami, Florida 33131
                                         Telephone: (305) 982-6300
                                         Facsimile: (305) 536-4154




                                                   10
Case 1:19-mc-20496-KMW Document 1 Entered on FLSD Docket 02/06/2019 Page 11 of 11



                                 CERTIFICATE OF CONFERRAL

   I hereby certify that, as set forth in this Application, Commission staff and I conferred with

   counsel for MinTrade in an effort to resolve this matter and asked counsel to confer further, but

   counsel did not respond to our request.



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 6, 2019, I electronically filed the above

   document using CM/ECF or directed service in the method set forth in the attached Service List

   either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

   authorized manner for those who are not authorized to receive electronically Notices of

   Electronic Filing.

                                             Amie Riggle Berlin
                                             Amie Riggle Berlin

                                        SERVICE LIST

   Lorne Berkeley, Esq.
   Daniels Rodriguez Berkeley Daniels Cruz
   4000 Ponce De Leon Boulevard, Suite 800
   Coral Gables, FL 33146
   Telephone: 305-448-7988
   Facsimile: 305-448-7978
   Email: lberkeley@drbdc-law.com
   Attorney for Respondent




                                                     11
